Title: From George Washington to Robert Cary & Company, 15 November 1762
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg 15th Novr 1762.

As I got to this place after the Fleet Sailed I am obliged to make use of a Scotch Ship bound to Glasgow to forward the Inclosed Invoices for Goods, which please to send, and charge as there directed.
I am left in a very odd Situation in regard to the Tobacco which I kept for, and expected had gone in the Lætitia—many oppertunities I refused of putting it on board other Ships that offered liberty of Consignment because I woud not be instrumental

tho. but in a small degree towards the disappointment of the Vessel you might send to us, and now Captn Hammond is not only gone without it (after I have directed Insurance to be made, and actually saw the Tobo put into Craft wch Collo. Lee sent up for it) but I do not even know what is become of the Tobacco, for Collo. Lee who seemed to take upon himself the management of these matters is not yet come to Town and I have only bare report for his having put it on board of some other Ship—But what Ship—and whether She went with Convoy, or is yet in the Country I am a stranger to. This matter carries evident Marks of ill usage however, but on whom to fix the blame I am as yet, a little at a loss to determine—time may shew.
I find my own Crops, and those of my Ward on this River something better than I was given to expt and hope the Tobacco, what there is of it, will proove exceeding good this year; but my Tobo on Potomack as formerly mentioned will fall greatly short of the usual Quantity. I was not a little surprized to find, upon coming to this place, that there was nothing in the Report of the Unity’s putting back by distress of Weather, as I had informed you in two or three Letters—The advice of her doing so came to me through such a Channel, that I coud not conceive a possibility of doubting it—and therefore gave you the earliest notice I coud of it. I shall expect soon to hear what has become of that Tobacco, and to get the Sales of all such as was Shipped last year.
I have drawn upon you (the 9th Instt) for Twenty pounds Sterling, payable to Mr Walter Magowan Tutor to Master and Miss Custis, which Sum is to be paid by the Children equally—and to them respectively charged. I am Gentn Yr Mo. Obedt Hble Servt.

Go: Washington

